Citation Nr: 1102009	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  02-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to service connection for a psychiatric disorder 
other than PTSD. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to May 1953.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In June 2003, the Veteran had a Travel Board hearing at the RO 
with a Veterans Law Judge (VLJ) from the Board.  A transcript of 
that hearing has been associated with the record.  In an October 
2006 letter from the Board, the Veteran was notified that the VLJ 
who conducted his June 2003 hearing was no longer employed by the 
Board and advised him of the opportunity to provide testimony 
before a current member of the Board.  He was also advised that 
he was to respond within 30 days and that no response were 
received within the prescribed time period, the Board would 
assume that he did not want another hearing.  The Veteran never 
indicated that he wished to have another hearing.

In July 2005, the Board denied the Veteran's appeal.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, the Court granted a joint 
motion of the parties, vacated the Board's decision, and remanded 
the case to the Board.  In August 2007, consistent with the joint 
motion, the Board remanded the case for further action by the 
originating agency. When the appeal returned to the Board, it was 
denied in a May 2009 decision.  The Veteran again appealed the 
denial of his claim, and in March 2010 the Court granted a second 
joint motion for remand by the parties.  The case has now 
returned to the Board for further action.  


Where a claim has been finally adjudicated at the RO level and 
not appealed, the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was proper 
for a claim to be reopened, regardless of whether the previous 
action denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, despite the 
various characterizations of the issue throughout the appeal, the 
Board must first make an independent determination as to whether 
new and material evidence has been presented to reopen the claim 
of entitlement to service connection for a psychiatric issue 
before reaching the merits of the service connection claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric 
disorder, diagnosed as an anxiety reaction, was initially denied 
by the RO in a December 1953 rating decision.  The Veteran has 
made multiple attempts to reopen the claim, and was most recently 
denied in a March 1995 Board decision. 

2.  The evidence received since the March 1995 Board decision is 
not cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  An acquired psychiatric disorder, currently diagnosed as 
recurrent major depression with psychosis and generalized anxiety 
disorder, had its onset during active duty service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  An acquired psychiatric disorder, currently diagnosed as 
recurrent major depression with psychosis and generalized anxiety 
disorder, was incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for a 
psychiatric disorder, diagnosed as an anxiety reaction, was 
initially denied in a December 1953 rating decision.  The RO 
determined that the evidence of record, including available 
service treatment records and a September 1953 VA examination, 
did not establish that the Veteran underwent any treatment for a 
nervous condition during active duty service.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The amended definition of new and material evidence, now codified 
at 38 C.F.R. § 3.156(a) (2009), is not liberalizing.  It applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  As the 
Veteran's current claim to reopen service connection for a 
psychiatric disorder was received in September 2000, the Board 
will apply the regulation in effect prior to August 29, 2001.  

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Veteran has made multiple attempts to reopen his claim for 
service connection, and he was most recently denied in a March 
1995 Board decision.  Evidence added to the record since the 
March 1995 Board decision includes a February 2009 private 
psychiatric examination report.  The private psychiatrist 
diagnosed the Veteran with several mental conditions, including 
PTSD, and provided an opinion linking the PTSD to the Veteran's 
traumatic experiences in the military.  This new evidence is not 
cumulative or redundant of evidence previously of record and 
pertains to an element of service connection that was previously 
lacking, i.e. a nexus between one of the Veteran's diagnosed 
psychiatric conditions and active duty service.  It therefore 
bears directly and substantially upon the specific matter under 
consideration.

The Board finds that the new evidence of a nexus between service 
and a current psychiatric disability is material and the claim is 
reopened.  The reopened claim for entitlement to service 
connection for PTSD will not be adjudicated on the merits now; 
rather, it is addressed in the REMAND portion of this decision.  
The Board will address the reopened claim for service connection 
for the Veteran's other diagnosed psychiatric disorders in the 
decision below. 


Reopened Claim

The Veteran contends that service connection is warranted for a 
psychiatric disorder other than PTSD as it was incurred during 
active duty service.  The Veteran testified at several hearings 
before the RO and the Board that he underwent treatment for a 
nervous condition during active duty service in 1952 and has 
experienced symptoms of a psychiatric disorder continuously since 
that time. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service treatment records do not document any specific treatment 
or diagnoses of a psychiatric disorder.  The Veteran was also 
psychiatrically normal at the May 1953 separation examination.  
However, while undergoing in-patient treatment for hepatitis and 
jaundice from July to September 1952, the Veteran exhibited 
unusual behavior.  Notes from his hospitalization in July 1952 
indicate that he threatened to kill himself if tube feeding 
continued, and in August 1952 he was observed carrying another 
man down the hall.  When he was told to return to his room he 
spoke loudly and gestured threateningly.  Although the Veteran 
was not diagnosed with a psychiatric condition at that time, he 
certainly exhibited some strange behavior.

The post-service record clearly establishes the presence of a 
current acquired psychiatric disability.  In fact, the post-
service medical evidence contains numerous complaints and 
treatment for psychiatric disorders dating from September 1953, 
only four months after the Veteran's discharge from active duty, 
when he was diagnosed with a chronic anxiety reaction.  At that 
time, he reported thinking about many incidents that occurred 
during service.  The Veteran was most recently diagnosed by a 
private psychiatrist in February 2009 with recurrent major 
depression with psychosis, a generalized anxiety disorder, and a 
slight cognitive disorder.  As service records also contains some 
instances of unusual behavior that could be indicative of a 
psychiatric disorder, the Board finds that two of the three 
elements necessary for service connection-a current disability 
and an in-service injury-are demonstrated.

With respect to the third element of service connection, i.e. a 
link between the currently diagnosed psychiatric disorders and 
active duty service, the Veteran has reported a continuity of 
symptoms of service.  A showing of continuity of symptoms after 
discharge can be used to establish a nexus between a current 
disability and active duty service.  See 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303 (2007),  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).

Although there have been some discrepancies in the Veteran's 
recent testimony and statements regarding the purpose of his in-
service hospitalization in 1952, the essential history provided 
by the Veteran (that he has experienced psychiatric symptoms 
since service) has remained consistent throughout the entire 
claims period.  In addition, as noted above, the record contains 
medical evidence documenting psychiatric treatment since 
September 1953.  The Veteran's family and friends have also 
submitted lay statements on his behalf describing how his 
personality changed following his return from active duty 
service.  Lay persons are competent to describe observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board also finds that the lay statements submitted 
by the Veteran's friends and family are credible. 

The Board finds that the weight of the evidence of record 
establishes a continuity of symptomatology since service for the 
Veteran's claimed psychiatric disorder.  As all the elements 
necessary for service connection are present, service connection 
is warranted for a psychiatric disorder, currently diagnosed as 
recurrent major depression with psychosis and generalized anxiety 
disorder.


Duties to Notify and Assist

Given the favorable nature of the Board's decision to reopen and 
grant the claims discussed above, the Board concludes that any 
failure of the RO to comply with the duties to notify and assist 
the claimant, to the extent that such duties relate to the 
reopening of the claim, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a), is not prejudicial to the Veteran.  


ORDER

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for a psychiatric 
disorder is granted.
Entitlement to service connection for a psychiatric disorder, 
currently diagnosed as recurrent major depression with psychosis 
and generalized anxiety disorder, is granted.


REMAND

The regulatory provisions governing awards of service connection 
provide special requirements for a grant of service connection 
for PTSD.  The record must establish medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.303(f) (2010).

In this case, the record contains a February 2009 private 
psychiatric examination report diagnosing PTSD and linking it to 
the Veteran's military experiences.  The first and third elements 
necessary for service connection for PTSD are therefore present.  
However, the record contains no specific information from the 
Veteran describing the stressors that he believes resulted in 
PTSD.  During the February 2009 private examination, the Veteran 
only alluded to general "situations" that occurred during his 
active duty service and did not specify any stressors beyond 
having difficulty with supervisors and poor management of work.  

Upon remand, the Veteran should be provided a PTSD questionnaire 
and asked to describe any specific stressors that he believes 
form the basis for his PTSD.  The AOJ should also attempt to 
procure the Veteran's service personnel records from the National 
Personnel Records Center (NPRC). The Board notes that information 
received from the NPRC in December 2007 indicates that the 
Veteran's complete service treatment records are not available 
due to possible destruction during a fire, but the record does 
not document any attempts to obtain the Veteran's personnel 
records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Provide the Veteran with a PTSD 
questionnaire and ask that he execute it to 
provide information regarding the specific 
stressors he believes caused PTSD.

2.  Request the Veteran's service personnel 
records from the NPRC.  If the personnel 
records are not available from the NPRC due 
to destruction in a fire, determine whether 
personnel records may be obtained from any 
other source.  All attempts to obtain the 
personnel records must be documented in the 
claims file. 

3.  Attempt to verify any stressors reported 
by the Veteran.  All attempts to verify the 
stressors must be documented in the claims 
folder. 

4.  Then, readjudicate the claim for 
entitlement to service connection for PTSD.  
If the full benefit sought on appeal cannot 
be granted, issue a supplemental statement of 
the case to the Veteran and his 
representative before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


